DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 09 December 2021, of application filed, with the above serial number, on 10 March 2021 in which claims 37-39 have been amended. Claims 21-40 are pending in the application. 
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 28-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham (hereinafter “Sham”, 2017/0195627) in view of Deaton et al (hereinafter “Deaton”, 2006/0235611).
As per Claim 21, Sham discloses an asset inspection system, comprising: 
one or more robots configured to collect raw inspection data related to an asset (at least par. 4, Fig. 1; 102a-f; UAV/drone used for inspection of power or pipelines or vehicles); 
a data pre-processing module configured to synchronize the raw inspection data into a single pre-processed inspection data stream (at least paragraph 23, 37, 40-41; video data can be transmitted from the UAV/robot to a video processing center via ground controller, controller collecting video data from UAV(s) along with synchronization messages such that processing center assembles data from multiple channels and synchronizing the video data); and 
a data streaming server configured to:
receive the single pre-processed inspection data stream from the data pre- processing module (at least paragraph 26, 30; controller 110 implemented by server, information for vehicle routed from UAV through controller to vehicle; par. 42; transmitting to one or more parties); 
selectively dispatch types of inspection data from the single pre-processed inspection data stream to generate a first data stream specific to the first group of one or more subscribers and a second data stream specific to the second group of one or more subscribers, (at least paragraph 26, 40, 42; establish communication channel through a controller; The video data received from controller 110 may be in a form such that the video images of the interior of the vehicle 106a as captured by the first camera is in a first channel, video images of the interior of the vehicle 106a as captured by the second camera is in a second channel, and so on; “the vehicle 106a may be equipped with a dashboard covered by a LCD screen. In that example, the video images for the second and third parties as received from the video processing center 202 can be output the dashboard LCD screen to facilitate person or people within vehicle 106a to have the wide-view conference with the second and third parties. Similarly, video processing center 202 may be configured to combine the wide-view video data from UAV 102a and the video feed from second party for output to the video conferencing device in the office”); and 
at least paragraph 42; output video images of wide-view video images of one or more parties to a given party in the wide-video conference hosted by the processing center 202. For example, one party in the wide-view video conference may be vehicle 106a, a second party in the wide-view video conference may be another vehicle, such as vehicle 106b, a third party in the wide-view video conference may be one or more people in an office located in a building using a video conferencing device).
Sham fails to explicitly disclose dispatching based on respective subscription levels of a first group of one or more subscribers and a second group of one or more subscribers, wherein the first data stream includes a first type of requested inspection data of the asset specified in a first subscription level of the first group of one or more subscribers and the second data stream includes a second type of requested inspection data of the asset specified in a second subscription level of the second group of one or more subscribers, wherein the first type of requested inspection data and the second type of requested inspection data are selected from a group of data types included in the single pre-processed inspection data stream and subscribers receiving respective data types. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Deaton. Deaton discloses in an analogous art, a server 
As per Claim 22. The asset inspection system of claim 21, wherein the data streaming server is configured to modify dispatch of the types of inspection data from the single pre-processed inspection data stream in response to an instruction received from the first group of one or more subscribers, the second group of one or more subscribers, or both (at least paragraph 38-39, 35; the UAV 102a can be instructed to reposition itself until acceptable quality of wide-view video images of the interior of vehicle 106a are received. This may involve instructing the UAV 102a to adjust its angle, distance, speed, and/or any other aspects with respect to vehicle 106a).
As per Claim 23. The asset inspection system of claim 21, wherein the data streaming server is configured to dispatch only a portion of the inspection data included in the single pre-processed inspection data stream into the first data stream such that a remaining portion of the inspection data included in the single pre-processed inspection data stream is not dispatched into the first data stream, wherein the portion of the inspection data is requested by the first group of one or more subscribers in the first at least paragraph 40-41; the video processing center 202 may be configured to assemble the video images transmitted in the different channels to form wide-view video images of the vehicle 106a;In some implementations, the video processing by the video processing center 202 can include synchronizing the video data received from controller 110).
As per Claim 24. The asset inspection system of claim 21, wherein the first type of requested inspection data and the second type of requested inspection data are different types of inspection data included in the group of data types in the single pre-processed inspection data stream (at least Deaton paragraph 29, 32, 35-36, 94; varying levels of access based on user permissions to view first type reports or view second type drawings; Sham teaches audio could also be combined with the video data (par. 41) for yet another data type).
As per Claim 25. The asset inspection system of claim 21, wherein the data pre-processing module is configured to compress the raw inspection data acquired by the one or more robots to form the single pre-processed inspection data stream (at least paragraph 22, 40, 37; eg. H.323 protocol; UAVs are well suited for applications where the payload consists of optical image sensors such as cameras with powerful lightweight sensors suited for a variety of commercial applications; assemble the video images transmitted in the different channels to form wide-view video images of the vehicle 106a).
As per Claim 26. The asset inspection system of claim 21, wherein the asset is an industrial asset (at least paragraph 4; inspection of power or pipelines).
at least paragraph 38-39, 35; the UAV 102a can be instructed to reposition itself until acceptable quality of wide-view video images of the interior of vehicle 106a are received. This may involve instructing the UAV 102a to adjust its angle, distance, speed, and/or any other aspects with respect to vehicle 106a; Sham teaches audio could also be combined with the video data (par. 41) for yet another data type).
As per Claim 30. The method of claim 28, comprising: receiving an instruction from the first subscriber indicating a type of requested inspection data of interest to the first subscriber and to be included in the first data stream corresponding to the first subscriber; and based on the instruction, adjusting an operation of the one or more robots to collect additional raw inspection data usable for generating the type of requested inspection data of interest to the first subscriber (at least paragraph 38-39, 35; the UAV 102a can be instructed to reposition itself until acceptable quality of wide-view video images of the interior of vehicle 106a are received. This may involve instructing the UAV 102a to adjust its angle, distance, speed, and/or any other aspects with respect to vehicle 106a).
As per Claim 31. The method of claim 30, wherein adjusting the operation of the one or more robots comprises initiating collection of the additional raw inspection data at least Deaton paragraph 61-70; eg. GPS sensor for taking measurements, taking additional pictures with infrared camera, audio recordings, laser measuring devices, etc).
As per Claim 32. The method of claim 30, comprising: based on the instruction, adjusting the operation of the one or more robots to cease acquisition of certain raw inspection data that is not requested by the first subscriber and not usable for generating the type of requested inspection data of interest to the first subscriber (at least paragraph 39; terminate wide-view video image capturing of vehicle 106a).
As per Claim 33. The method of claim 28, wherein selectively dispatching the data from the single pre-processed inspection data stream based on the first subscription level of the first subscriber comprises: dispatching only a portion of the single pre-processed inspection data stream into a plurality of channels; processing the portion of the single pre-processed inspection data stream via data processing units associated with the plurality of channels to generate processed data; repackaging the processed data received from the data processing units to generate the first data stream corresponding to the first subscriber; and distributing the first data stream to the first subscriber (at least paragraph 40-41;the video processing center 202 may be configured to assemble the video images transmitted in the different channels to form wide-view video images of the vehicle 106a; In some implementations, the video processing by the video processing center 202 can include synchronizing the video data received from controller 110).
at least Deaton paragraph 29, 32, 35-36, 94; varying levels of access based on user permissions).
As per Claim 35. The method of claim 28, wherein the data includes a first type of inspection data selected from a group of data types included in the single pre-processed inspection data stream and the additional data includes a second type of inspection data selected from the group of data types included in the single pre-processed inspection data stream (at least Deaton paragraph 29, 32, 35-36, 94; varying levels of access based on user permissions to view first type reports or view second type drawings).
As per Claim 36. The method of claim 35, wherein the group of data types included in the single pre-processed inspection data stream includes video data, image data, audio data, laser data, spectroscopic data, temperature data, humidity data, light level data, inertial measurement data, or any combination thereof (at least paragraph 23; video).
As per Claim 38. The asset inspection system of claim 37, wherein the data stream server is configured to: receive instructions from the first subscriber indicating a type of requested inspection data to be included in the first data stream; and in response to receiving the instruction, modifying operation of at least one robot of the one or more robots to cause acquisition of additional sensor data or reduced sensor at least paragraph 38-39, 35; the UAV 102a can be instructed to reposition itself until acceptable quality of wide-view video images of the interior of vehicle 106a are received. This may involve instructing the UAV 102a to adjust its angle, distance, speed, and/or any other aspects with respect to vehicle 106a).
As per Claim 39. The asset inspection system of claim 38, wherein the data stream server is configured to, in response to receiving the instruction, modify the operation of the at least one robot to cause a change in a flight plan of the at least one robot (at least paragraph 4; flight of UAVs may be controlled either autonomously by onboard computers or by the remote control of a pilot on the ground or in another vehicle).
As per Claim 40. The asset inspection system of claim 37, wherein the first data stream comprises a report or analysis of the data specified in the first subscription level of the first subscriber (at least Deaton paragraph 29, 32, 35-36, 94; variety of reports).
Claims 28, 37 do not, in substance, add or define any additional limitations over claims 21-26, 29-36 and therefore are rejected for similar reasons, supra.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham and Deaton as applied to claim 26 above, and further in view of Thiercelin et al (hereinafter “Thiercelin”, 2018/0149138).
Sham and Deaton fail to explicitly disclose wherein the industrial asset is a wind turbine. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Thiercelin. Thiercelin discloses, in an analogous art, an .

Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered but they are not persuasive.
A) Applicant argues the Office Action is incomplete as claims 28 and 37 recite elements that have not been properly examined or rejected. Claim 28 recites selectively dispatching data…to generate a first data stream which does not include remaining data that is not specified and similarly selective dispatching a second data stream. Applicant recognizes claim 37 recites similar subject matter. However, dependent claims 23-24 offer such subject matter such that remaining portions are not dispatched and these are inherently claimed in claim 21 as the negative limitations being claimed in claim 28 are inherent in claim 21. For example, claim 21 recites that a data stream (DS = DS1 + DS2 +…DSx + y) having first type of data (T1) and second different type of data (T2) is received, and the first data stream (DS1) is selectively dispatching the first type of data and the second data stream (DS2) is selectively dispatching the second type of data. Claim 28 offers that DS1 does not include DS2-x or y etc., such being inherently disclosed already in claim 21 that selectively dispatches types of data according to one type and properly examined, further as claims 23-24 are rejected accordingly, claim 23 specifying that the remaining portions of the DS are not dispatched, claim 24 specifying first and second type are different.
B) Applicant argues that Sham does not teach selectively dispatching specified types of data. However, Sham teaches (at least paragraph 26, 40, 42) receiving a request for a video conference, wherein the request can be for a wide-view video conference made by a party of one or more people (par. 38). The video data received from controller 110 may be in a form such that the video images of the interior of the vehicle 106a as captured by the first camera is in a first channel, video images of the interior of the vehicle 106a as captured by the second camera is in a second channel, and so on (par. 40). And “the vehicle 106a may be equipped with a dashboard covered by a LCD screen. In that example, the video images for the second and third parties as received from the video processing center 202 can be output the dashboard LCD screen to facilitate person or people within vehicle 106a to have the wide-view conference with the second and third parties. Similarly, video processing center 202 may be configured to combine the wide-view video data from UAV 102a and the video feed from second party for output to the video conferencing device in the office” (par. 42). Thus, Sham teaches that when a request is made for a wide-view conference, the party is requesting a type of data as at least a first video type and a second video type. Claim 36 further supports that such types include video data, image data, audio data … or any combination thereof. And claim 1 specifically recites that such data is collected from one or more robots. Thus, video from one robot and video from a second robot are 
C) Applicant argues on p. 14 that features specified in a), b), c), and d) are not specifically identified. 
However, regarding a) Sham teaches collecting raw inspection data related to an asset as Sham teaches (at least par. 4, Fig. 1; 102a-f) a UAV/drone used for inspection of power or pipelines or vehicles (asset) and collecting video thereof of a vehicle. Sham teaches ‘a data pre-processing module configured to’ as Sham teaches each UAV (one or more robots) having a camera that obtains video of the asset and then a processor in a particular UAV such as an unmanned helicopter that implements a controller to either communicate with other UAVs or the ground controller (at least paragraph 24-26, 37). 
Regarding b) Sham teaches ‘synchronize the raw inspection data into a single pre-processed inspection data stream’ as Sham teaches (at least paragraph 23, 25, 37, 40-41) video data can be transmitted from the UAV/robot to a video processing center via ground controller, controller collecting video data from UAV(s) along with synchronization messages such that processing center assembles data from multiple 
Regarding c) Sham teaches the UAV controller to then send a single stream to the video processing center (see Fig,. 4 408-410; at least paragraph 26, 30, 42) with the  controller 110 implemented by server or UAV, information for vehicle routed from UAV through controller to vehicle. 
Regarding d) the selective dispatching is identified above in B).
Regarding claims 28 and 37, see the discussion in both A) and B) together. 
Regarding claim 23, Sham teaches that in the cited paragraphs that the wide view conference collects video from multiple cameras and UAVs and “video processing center 202 may be configured to assemble video feeds for different parties in the wide-view video conference to form a combined view of those parties. For example, when the wide-view video conference includes more than two parties, the video processing center 202 may be configured to combine feeds from two of those parties for transmission to a given party in the wide-view video conference. In some implementations, video processing center 202 may be configured to combine video data received from controller 110 with audio data. For instance, the video processing center 202 can be configured to receive audio data for vehicle 106a from network 204.” Thus, when there are more than two parties ie. three parties, combining video of two of those parties (portion) and not the third party (remaining portion) is not dispatched in that wide view conference.
Regarding claim 24, Sham teaches audio could also be combined with the video data (par. 41) for a different data type to be in one wide view conference. Thus video data type 1 is dispatched to one wide view conference and audio (where the audio is collected via microphone and combined and synchronized at 202) and video data type 2 are selectively dispatched to another party, for example. And Deaton teaches in paragraph 29, 32, 35-36, 94, that varying levels of access are based on user permissions to view first type reports or view second type .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Finally, regarding claim 27, Applicant argues Sham and Deaton to not disclose the corresponding features. However, Applicant has not specifically responded to Thiercelin, where Thiercelin is relied on for teaching the features of claim 27.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443